t c summary opinion united_states tax_court thomas patrick and christine e dawson petitioners v commissioner of internal revenue respondent docket no 20323-06s filed date thomas patrick and christine e dawson pro sese harry j negro for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and an dollar_figure accuracy-related_penalty under sec_6662 due to negligence the issues for decision are whether petitioners are entitled to net their gambling_losses against their gambling winnings in computing adjusted_gross_income and whether they are liable for a sec_6662 accuracy-related_penalty due to negligence background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in williamstown new jersey at the time they filed their petition during petitioner thomas dawson was employed full time as a building inspector and petitioner christine dawson was employed full time as a registered nurse during petitioners gambled at casinos in atlantic city new jersey most of petitioners’ gambling consisted of playing dollar_figure- or dollar_figure-pull slot machines neither petitioner was a professional gambler their combined jackpots received from atlantic city casinos in totaled dollar_figure however their combined gambling_losses for exceeded the dollar_figure jackpots that they won in other words petitioners’ gambling activities during resulted in a net_loss on their federal_income_tax return petitioners reported adjusted_gross_income of dollar_figure which did not include any of the jackpots petitioners did not claim deductions on their return for any of their gambling_losses petitioners did not report their gambling jackpots and losses because their gambling activities failed to produce net winnings in after examining petitioners’ return respondent determined that petitioners’ casino jackpots were gambling winnings and increased petitioners’ adjusted_gross_income by dollar_figure respondent also determined that petitioners were entitled to itemized_deductions for gambling_losses of dollar_figure while respondent allowed itemized_deductions for gambling_losses in the same amount that he increased petitioners’ adjusted_gross_income the increase in adjusted_gross_income triggered certain limitations on other deductions as a result respondent disallowed a dollar_figure tuition deduction disallowed job-related and miscellaneous expenses of dollar_figure decreased total itemized_deductions by dollar_figure and disallowed a dollar_figure deduction for personal exemptions these adjustments based on respondent’s adjustment to petitioners’ adjusted_gross_income are computational adjustments required_by_law in their petition petitioners claim that it makes no sense to increase their adjusted_gross_income because their gambling activities produced a net_loss for petitioners are contesting only the propriety of increasing their adjusted_gross_income they have not contested the accuracy of the computational adjustments that flow from increasing their adjusted_gross_income discussion gross_income includes all income from whatever source derived including gambling income see sec_61 jackson v commissioner tcmemo_2007_373 the jackpots that petitioners received constitute gambling income a taxpayer in the trade_or_business of gambling may deduct wagering losses to the extent allowable in computing adjusted_gross_income a taxpayer who was not in the trade_or_business of gambling may deduct wagering losses only to the extent allowable as an itemized_deduction to compute taxable_income see calvao v commissioner tcmemo_2007_57 petitioners were not professional gamblers and were not in the trade_or_business of gambling therefore their gambling_losses were not deductible in arriving at adjusted_gross_income and respondent’s determination to increase petitioners’ adjusted_gross_income by the amount of jackpots received in was correct since that resolves the only issue petitioners raised regarding the tax_deficiency respondent’s deficiency determination of dollar_figure is sustained with regard to respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 due to negligence petitioners argue that when they prepared their return they concluded that since their gambling activity produced a net_loss they had no gambling income to report petitioner thomas dawson testified that this was the way petitioners had filed returns in prior years and that he was not aware of the previously stated rules that precluded the netting of gambling winnings and losses in determining adjusted_gross_income he explained that he used simple logic in determining that petitioners’ gambling activity did not produce income sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the code after hearing the testimony presented we conclude that petitioners made an honest attempt to comply with their reporting requirements petitioners do not purport to be tax experts and when preparing their returns concluded that they did not have to report gambling income because their nonbusiness gambling activity resulted in a net_loss while their conclusion was incorrect we do not think that their error negates the reasonableness of their attempt to comply with their reporting requirements we hold that petitioners are not liable for the sec_6662 penalty due to negligence decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty
